Citation Nr: 0529669	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  04-14 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972; from August 1973 to September 1975; and from September 
1979 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

In July 2005, the veteran presented personal testimony during 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  With respect to notice, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf.  Id.  


In this case, the veteran claims that his current lumbar 
spine disorder is related in an injury he sustained during 
basic training in 1970.  In support of his claim, he has 
submitted statements from a private physician, Dr. Harold 
Chakales, to the effect that the veteran's current back 
problems date back to military service in 1970.  Although the 
statements do not reference the veteran's service medical 
records specifically, the veteran claimed at his hearing 
before the Board that Dr. Chakales had all of his military 
records.  (See p. 24 of hearing transcript.)  

The service medical records showed that on examination for 
the purpose of induction, dated in April 1970, the examining 
physician reported that the veteran had a congenital 
abnormality of the back.  At entry on to active duty, in 
August 1970, the Chronological Record of Medical Care was 
prepared with the notation that the veteran had multiple 
minor aches and pains, including backache for two years, that 
is, prior to service, and a history of an automobile 
accident.  Examination conducted at entry was essentially 
negative.  

Service medical records reflect that the veteran sought 
treatment for back pain, and stated that he had fallen down 
stairs 3 days earlier.  The impression was low back strain.  
Thereafter, the service medical records compiled during the 
first period of service showed the veteran's complaints of 
chronic low back pain, without objective findings.  He was 
seen at the Orthopedic Clinic and it was noted that he had a 
long history of low back pain.  At separation examination, in 
February 1972, no indicia of a chronic lumbar spine disorder 
were noted and the veteran himself reported that he seemed to 
be in a "healthy state."  

Service medical records compiled during the veteran's second 
and third periods of service contain no references to 
manifestations, diagnoses, or treatment of low back 
pathology, other than two references by the veteran, in 1975 
and 1981, to a medical history of recurrent back pain.

On VA examinations, dated in November and December 2002, the 
veteran related that he injured his back during basic 
training in 1970.  The final diagnosis noted residuals of an 
injury to the lumbar spine, status post lumbar discectomy at 
L5-S1 with lumbar disc disease at L3-L4.  The two VA 
examination reports did not contain a notation to the effect 
that the veteran's claims file was reviewed; in fact, the 
examiner of the December 2002 VA examination indicated that 
the veteran's claims file was not available for review.  The 
examinations did not offer any comment as to the etiology of 
the veteran's back disability.  

The duty to assist provisions of VCAA includes providing 
medical examination or obtaining medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159 (c)(4) 
(2005).  In the veteran's case, the etiology of the current 
back disability is unclear.  The medical record contains 
evidence that the veteran entered service  complaining of a 
long history of back pain; in service he was treated 
following a fall down some stairs.  A private physician has 
linked the current back pathology to military service, based 
apparently on the history given to him by the veteran.  Under 
the circumstances presented in this case, VA examination, 
with review of the claims file, is required in order to 
determine the etiology of the veteran's current back 
disability.  Prior to doing so, further development of the 
record, particularly any evidence of medical treatment or 
evaluations during the intervals between service periods, and 
beginning in 1981, should be obtained for inclusion in the 
claims file.

In this regard, during the July 2005 Travel Board hearing 
before the undersigned, the veteran testified that after the 
period of service dated from August 1970 to March 1972, he 
sought treatment for complaints associated with an in-service 
back injury at a VA facility on Roosevelt Road in Little 
Rock, Arkansas.  These records are not associated with the 
claims file.  The Board notes that the referenced facility is 
now closed; however, the RO should contact the Central 
Arkansas Veterans Healthcare System (CAVHS) and attempt to 
locate and obtain the identified records.  

The veteran also testified that he received treatment from 
"Brown" VA facility between the years of 1975 and 1979.  
The RO should make reasonable efforts to obtain any treatment 
records located at Jesse Brown VA Medical Center (VAMC), with 
dates from 1975 to 1979.  

The veteran further testified that he was stationed in 
Stuttgart, Germany, and that he received medical treatment 
while in Germany.  The claims file did not contain service 
medical records that showed medical treatment in Germany; 
therefore, the RO should also make reasonable efforts to 
obtain any outstanding service medical records.  

The veteran also testified that he received treatment for the 
back disability from the McClellan VAMC in Little Rock, 
beginning in 1981 to approximately 2001.  A review of the 
record showed that there are some VA treatment records from 
the VAMC in Little Rock that have been associated with the 
claims file; however, because the claim is being remanded, 
the RO should contact CAVHS and request any outstanding 
treatment records, with dates that begin in 1981, which 
showed treatment for a back disability.  It is particularly 
important that the records relating to the April 1998 back 
surgery be obtained.  

As a final note, the veteran testified that he received 
treatment from a non-VA chiropractor, now deceased, between 
the years of 1975 and 1979.  Although the veteran testified 
that the chiropractor is deceased, the veteran's records may 
still be in existence and obtainable.  The RO should contact 
the veteran and request the last known address of the non-VA 
chiropractor in order to attempt to obtain those records.  

Accordingly, the appeal is remanded in order to give the RO 
an opportunity to obtain any and all outstanding medical 
records.  With regard to records in the custody of a Federal 
department or agency, VA must make as many requests as are 
necessary to obtain the relevant records, until and unless it 
determines further requests would be futile.  38 C.F.R. § 
3.159(c)(2) (2005).  Furthermore, VA is deemed to have 
constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  

To summarize, in order to resolve the issue of whether the 
veteran is entitled to service connection for the current 
back disability, further development is necessary to 
determine whether the veteran's currently diagnosed back 
disability is related to service.  In making this 
determination, the RO must obtain any and all outstanding 
medical records and associate them with the claims file.  
Thereafter, the RO should also schedule the veteran for VA 
examination to determine the etiology of the current back 
disability.  The veteran's complete claims file must be 
available for the examiner's review.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should take the necessary 
action(s) to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
who have treated him for any back 
condition.  After the veteran has signed 
the appropriate releases, those records 
which have not already been made part of 
the record should be obtained and 
associated with the claims file.  

3.  In view of the notation in the 
service medical records in August 1970, 
which appears to suggest a link between 
the veteran's 2 year history of back pain 
to a motor vehicle accident, the veteran 
should also provide further details about 
this accident, whether he received 
medical treatment afterward, and whether 
he received any compensation or 
settlement arising therefrom.

4.  The RO should obtain the records 
identified during the July 2005 Travel 
Board hearing in accordance with VA's 
duty to obtain records in the custody of 
a Federal department or agency, with 
special attention to the records 
pertaining to the veteran's April 1998 
surgery.  

5.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records in 
order that he is provided the opportunity 
to submit those records for VA review.  

6.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
orthopedic VA examination to determine 
the etiology of the current back 
disability.  The veteran's entire claims 
file, to include the service medical 
records and a copy of this REMAND, must 
be made available to the examining 
physician for review in this case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  All appropriate 
tests and studies are to be performed and 
X-rays taken.  All medical findings are 
to be reported in detail.  

Following examination of the veteran and 
review of the record, the examiner is 
requested to state the veteran's 
diagnosis and offer a medical opinion as 
to whether the veteran's back disability 
pre-existed service.  If, and only if, 
the diagnosed back disability is found to 
have pre-existed service, the examiner 
should render an opinion as to whether 
the pre-existing back disability was 
aggravated, or underwent an increase in 
severity, during service.  

If the diagnosed back disability is not 
found to have pre-existed service, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the back disability is related to 
the veteran's service, that is, whether 
the current back disability had its onset 
in service.  The examiner must provide a 
complete rationale for any opinion(s) 
expressed.  

7.  The veteran must be given adequate 
notice of the date and place of any 
scheduled examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran 
does not report for a scheduled 
examination, documentation should be 
obtained which shows that notice of the 
scheduled examination was sent to the 
veteran's last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.  

8.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

9.  Thereafter, the RO should 
readjudicate this claim.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

